TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00852-CR



                                   Rhondy Davis, Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
     NO. D-1-DC-13-300423, HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Rhondy Davis, appearing pro se, filed a “Motion to Appeal by Permission”

in the trial court, stating that he desires to “appeal to the Texas Court of Criminal Appeals under

Rule 5 of the Federal Rules of Appellate Procedure from the judgment from order of application

for habeas corpus relief under 28 U.S.C. § 2254, No. W-15-CA-212.” He indicates that on

October 13, 2016, the federal court denied his application for failure to exhaust his claim in the

Texas Court of Criminal Appeals.1 This Court lacks jurisdiction to grant habeas corpus relief from

final felony convictions. See Tex. Code Crim. Proc. art. 11.07 (establishing procedure for

application for writ of habeas corpus). Article 11.07 provides the exclusive means to challenge a




       1
         The record reflects that on July 30, 2014, the Texas Court of Criminal Appeals dismissed
Davis’s application for writ of habeas corpus without written order for non-compliance with Texas
Rule of Appellate Procedure 73.1.
final felony conviction.2 Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). Accordingly, we dismiss the appeal for want

of jurisdiction.



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Field and Bourland

Dismissed for Want of Jurisdiction

Filed: January 13, 2017

Do Not Publish




        2
         “An application for writ of habeas corpus filed after final conviction in a felony case, other
than a case in which the death penalty is imposed, must be filed with the clerk of the court in which
the conviction being challenged was obtained, and the clerk shall assign the application to that court.
When the application is received by that court, a writ of habeas corpus, returnable to the Court of
Criminal Appeals, shall issue by operation of law.” Tex. Crim. Proc. Code Ann. art. 11.07 § 3(b).

                                                  2